Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

BATTERY COOLING DEVICE FOR VEHICLE
Examiner: Adam Arciero	S.N. 16/172,666	Art Unit: 1727	February 22, 2021

DETAILED ACTION
Applicant’s After-Final response filed on February 19, 2020 has been received and entered.  Claims 3-11 are currently pending.  Claims 3 and 7-8 have been amended.  Claim 1 has been canceled.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
The claim rejections under 35 U.S.C. 102(a) as being anticipated by Thomas et al. on claim 1 is withdrawn because Applicant has canceled the claim.  

Allowable Subject Matter
Claims 3-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the reasons for Allowance for claim 3 as set forth in the previous Office action mailed on June 12, 2020 stand.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ADAM A ARCIERO/Examiner, Art Unit 1727